Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 12, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
  141998 & (21)(22)                                                                                     Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  MONICA D. CAPELLI,                                                                                   Alton Thomas Davis,
                                                                                                                          Justices
            Plaintiff-Appellant,
  v                                                                  SC: 141998
                                                                     COA: 300168
                                                                     Macomb CC: 2004-001403-DM
  ANDREW M. CAPELLI,
          Defendant-Appellee.

  _______________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 19, 2010 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 12, 2010                   _________________________________________
         d1109                                                                  Clerk